DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Response to Amendment
	The amendment file 10/19/2020 has been entered. Claims 1-26 remain pending in this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman (US Pat. No.: 4,200,101), in view of Mathews (WO 2007/001216 A1).
claim 1, Glassman discloses (figs. 20-22) a tampon pledget (31) comprising:
At least one bottom pad (layer 32) having a length, a width and a thickness (see fig. 20); 
At least one top pad (layer 32) having a length, a width, and a thickness, said at least one top pad positioned on said at least one bottom pad (see fig. 20); and
A withdrawal string (17e); 
Wherein said at least one top pad and said at least one bottom pad are in a cross-pad configuration such that said at least one top pad is centered on said at least one bottom pad, wherein said at least one top pad extends longitudinally across the width of at least one bottom pad such that said at least one top pad is substantially perpendicular to said at least one bottom pad (see fig. 20);
Wherein said at least one top pad and said at least one bottom pad are folded to form said pledget (see fig. 20, col. 4, ln. 25-37) such that said at least one bottom pad forms an inner core of said pledget and said at least one top pad forms an outer layer of said pledget (see figs. 20-22, the sheets are draw into a cup-shape which would provide cause bottom pad to form the inner core and to pad to form outer layer);
Wherein after the folded formation, said tampon pledget is compressed into a self-sustaining cylindrical shape (col. 4, ln. 35-38), the cylindrical shape has a uniform diameter at a given cross-section of said tampon pledget (see fig. 21). 
Further, the tampon pledget of Glassman is compressed (col. 4, ln. 35-38) and thus, the overall length of said compressed pledget would be less than the length or the width of either the at least2Application No. 15/840,428Arndt. Dated October 19, 2020 Reply to Office Action Dated July 17, 2020one bottom pad and at least one top pad.

Further, the limitation “at least ten samples of said tampon pledget have been measured to determine said average mass” does not bear significant patentable weight as it relates to the process of measuring. Measuring the weight several times would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to achieve more accurate measurements. 
 Glassman fails to disclose that the tampon pledget is for a super tapered insertion end. 
Mathews teaches (fig. 1) an analogous tampon pledget (101) in the same field of endeavor consisting essentially of viscose rayon fibers (page 9, ln. 5-6), and the tampon pledget has a tapered insertion end (see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  at least the top pad and the bottom pad of Glassman such that they consist essentially of viscose rayon fibers and such that the tampon pledget has a tapered insertion end as taught by Mathews. Viscose is a common fiber for tampons (Mathews, page 1, ln. 13-14). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion end of Glassman such that it is a tapered insertion end as taught by Mathews. Providing a tapered insertion end can provide an insertion end that can easily be inserted into the user. 
Furthermore, based on the substantially similar make up of Mathews and the adjusted length, width and weight of the bottom pad and top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an absorbency between 9-12 grams. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absorbency between 9-12 grams. Doing so would provide a tampon pledget with a suitable absorbency sufficient for 
Regarding claim 2, the bottom pad and the top pad of having the adjusted and optimized length and width of Glassman discussed above would provide the at least one bottom pad with an area that is identical to said at least one top pad. 
Regarding claim 3, Glassman fails to disclose wherein after formation, said tampon pledget has an absorbent capacity between about 4.10 g/g and about 4.82 g/g.
However, based on the similarities of Mathews and the adjusted length, width and weight of the bottom pad and top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an absorbent capacity between about 4.10 g/g and about 4.82 g/g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absorbent capacity between about 4.10 g/g and about 4.82 g/g. Doing so would provide a tampon pledget of a suitable absorbent capacity sufficient for absorbing fluid. 
Regarding claims 5 and 6, while Glassman fails to disclose that the at least one bottom pad has a weight of 1.26 g and the at least one top pad has a weight of 1.01 g, the weight of the top pad and the bottom pad are result effective variables that can be optimized as they affect the absorbency of the tampon pledget (see MPEP §2144.05.II.B.), as discussed above in claim 1 and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 7, Glassman fails to disclose said viscose rayon fibers of said at least one top pad are 40% multilobal viscose rayon fibers. 
Mathews further teaches that the pledget comprises 40% multilobal viscose rayon fibers (page 9, ln. 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscose rayon fibers of the at least one top pad of Glassman in view of Mathews such that they are 40% multilobal viscose rayon fibers as taught by Mathewsin order to meet the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22). 
Regarding claim 8, Glassman fails to disclose said viscose rayon fibers of said at least one top pad are 60% staple viscose rayon fibers. 
Mathews further teaches that the pledget comprises 60% staple viscose rayon fibers multilobal viscose rayon fibers (page 9, ln. 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscose rayon fibers of said at least one top pad of Glassman and Mathews such that they are 60% staple viscose rayon fibers 
Regarding claim 9, Glassman fails to disclose said at least one bottom pad consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers. 
Mathews further teaches that the pledget consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers (page 4, ln. 1-5, page 3, lines 17-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one bottom pad of Glassman in view of Mathews such that it consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers. Multilobal viscose fibers allow the article to meet the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22). Staple fibers are known in the art as suitable fibers for use in an absorbent article (Mathews, page 3, lines 17-20).     
Regarding claim 10, Glassman fails to disclose said at least one bottom pad consists essentially of multilobal viscose rayon fibers. 
Mathews further teaches that the pledget consists essentially of multilobal viscose fibers (page 9, ln. 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one bottom pad of Glassman in 
Regarding claim 11, Glassman discloses (figs. 20-22) a tampon pledget (31) comprising:
At least one bottom pad (layer 32) having a length, a width and a thickness (see fig. 20); 
At least one top pad (layer 32) having a length, a width, and a thickness, said at least one top pad positioned on said at least one bottom pad (see fig. 20); and
A withdrawal string (17e); 
Wherein said at least one top pad and said at least one bottom pad are in a cross-pad configuration such that said at least one top pad is centered on said at least one bottom pad, wherein said at least one top pad extends longitudinally across the width of at least one bottom pad such that said at least one top pad is substantially perpendicular to said at least one bottom pad (see fig. 20);
Wherein said at least one top pad and said at least one bottom pad are folded to form said pledget (see fig. 20, col. 4, ln. 25-37) such that said at least one bottom pad forms an inner core of said pledget and said at least one top pad forms an outer layer of said pledget (see figs. 20-22, the sheets are draw into a cup-shape which would provide cause bottom pad to form the inner core and to pad to form outer layer);
Wherein after the folded formation, said tampon pledget is compressed into a self-sustaining shape (col. 4, ln. 35-38), the shape has a uniform diameter at a given cross-section of said tampon pledget (see fig. 21). 

While Glassman fails to disclose that the length of the bottom pad is approximately 4 inches and the width of the bottom pad is approximately 2 inches having a weight between about 0.94 grams and about 1.78 grams; and the length of the top pad is approximately 4 inches and the width of the top pad is approximately 2 inches having a weight between about 0.76 grams and about 1.46 grams, and said tampon pledget including said withdrawal string having an average mass that is about 2.6 g, the length, the width and the weight of the top pad and the bottom pad and the average mass of the tampon pledget are result effective variables that can be optimized in as it effects the absorbency of the tampon pledget (see MPEP §2144.05.II.B.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom pad such that the length is approximately 4 inches and the width is approximately 2 inches having a weight between about 0.94 grams and about 1.78 grams; and the top pad is such that the length is approximately 4 inches and the width is approximately 2 inches having a weight between about 0.76 grams and about 1.46 grams, and said tampon pledget including said withdrawal string having an average mass that is about 2.6g as doing so would provide a tampon pledget with an absorbency suitable for absorbing a desired amount of fluid.
Further, the limitation “at least ten samples of said tampon pledget have been measured to determine said average mass” does not bear significant patentable weight as it relates to the process. Measuring the weight several times would have been 
Further, Glassman fails to disclose that the tampon pledget is for a super absorbency tampon having an absorbency between 9-12 grams, the bottom pad consists essentially of viscose rayon fiber, the top pad consists essentially of viscose rayon fiber, wherein 60% of the viscose rayon fiber in said at least one top pad and said at least one bottom pad are viscose rayon staple fibers.  
Mathews teaches (fig. 1) an analogous tampon pledget (101) in the same field of endeavor consisting essentially of viscose rayon fibers, wherein 60% of the viscose rayon fiber are viscose rayon staple fibers (page 9, ln. 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least the top pad and the bottom pad such that they consist essentially of viscose rayon fibers and wherein 60% of the viscose rayon fiber in said at least one top pad and said at least one bottom pad are viscose rayon staple fibers as taught by Mathews. Viscose rayon staple fibers are known in the art as suitable fibers for use in an absorbent article (Mathews, page 3, lines 17-20).    
Furthermore, based on the similarities of Mathews and the adjusted length, width and weight of the bottom pad and top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an absorbency between 9-12 grams. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absorbency between 9-12 grams. 
Regarding claim 12, the bottom pad and the top pad of having the adjusted length and width of Glassman discussed above would provide the at least one bottom pad with an area that is identical to said at least one top pad. 
Regarding claim 13, Glassman fails to disclose aid at least one bottom pad consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers. 
Mathews further teaches that the pledget consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers (page 4, ln. 1-5, page 3, lines 17-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one bottom pad of Glassman in view of Mathews such that it consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers. Multilobal viscose fibers allow the article to meet the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22). Staple fibers are known in the art as suitable fibers for use in an absorbent article (Mathews, page 3, lines 17-20).     
Regarding claims 14-15, Glassman fails to disclose aid viscose rayon fibers of said at least one top pad are 40% multilobal viscose rayon fibers and said viscose rayon fibers of said at least one bottom pad are 40% multilobal viscose rayon fibers.
Mathews further teaches that the pledget comprises 40% multilobal viscose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscose rayon fibers of the at least one top pad and the at least one bottom pad of Glassman and Mathews such that they are 40% multilobal viscose rayon fibers. Multilobal viscose fibers allow the article to meet the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22). 	Regarding claim 16, Glassman discloses (figs. 20-22) a tampon pledget (31) comprising:
At least one bottom pad (layer 32) having a length, a width and a thickness (see fig. 20); 
At least one top pad (layer 32) having a length, a width, and a thickness, said at least one top pad positioned on said at least one bottom pad (see fig. 20); and
A withdrawal string (17e); 
Wherein said at least one top pad and said at least one bottom pad are in a cross-pad configuration such that said at least one top pad is centered on said at least one bottom pad, wherein said at least one top pad extends longitudinally across the width of at least one bottom pad such that said at least one top pad is substantially perpendicular to said at least one bottom pad (see fig. 20);
Wherein said at least one top pad and said at least one bottom pad are folded to form said pledget (see fig. 20, col. 4, ln. 25-37) such that said at least one bottom pad forms an inner core of said pledget and said at least one top pad forms an outer layer of said pledget (see figs. 20-22, the sheets are draw into a cup-shape which would provide 
Wherein after the folded formation, said tampon pledget is compressed into a self-sustaining shape (col. 4, ln. 35-38), the shape has a uniform diameter at a given cross-section of said tampon pledget (see fig. 21). 
Further, the tampon pledget of Glassman is compressed (col. 4, ln. 35-38) and thus, the overall length of said compressed pledget would be less than the length or the width of either the at least2Application No. 15/840,428Arndt. Dated October 19, 2020 Reply to Office Action Dated July 17, 2020one bottom pad and at least one top pad.
While Glassman fails to disclose that the length of the bottom pad is approximately 4 inches and the width of the bottom pad is approximately 2 inches having a weight between about 0.94 grams and about 1.78 grams; and the length of the top pad is approximately 4 inches and the width of the top pad is approximately 2 inches having a weight between about 0.76 grams and about 1.46 grams, and said tampon pledget not including said withdrawal string having an average mass that is about 2.6 g, the length, the width and the weight of the top pad and the bottom pad and the average mass of the tampon pledget are result effective variables that can be optimized in as it effects the absorbency of the tampon pledget (see MPEP §2144.05.II.B.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom pad such that the length is approximately 4 inches and the width is approximately 2 inches having a weight between about 0.94 grams and about 1.78 grams; and the top pad is such that the length is approximately 4 inches and the width is approximately 2 inches having a weight between about 0.76 grams and about 1.46 grams, and said tampon pledget including said withdrawal string having an average mass that is about 2.6g as doing so would provide a tampon pledget 
Further, the limitation “at least ten samples of said tampon pledget have been measured to determine said average mass” does not bear significant patentable weight as it relates to the process. Measuring the weight several times would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to achieve more accurate measurements. 
Further, Glassman fails to disclose that the tampon pledget is for a super absorbency tampon having an absorbency between 9-12 grams, the bottom pad consists essentially of viscose rayon fiber, and the top pad consists essentially of viscose rayon fiber.
Mathews teaches (fig. 1) an analogous tampon pledget (101) in the same field of endeavor consisting essentially of viscose rayon fibers, wherein 60% of the viscose rayon fiber are viscose rayon staple fibers (page 9, ln. 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least the top pad and the bottom pad such that they consist essentially of viscose rayon fibers. Viscose rayon fibers are known in the art as suitable fibers for use in an absorbent article (Mathews, page 3, lines 17-20).    
Furthermore, based on the similarities of Mathews and the adjusted length, width and weight of the bottom pad and top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an absorbency between 9-12 grams. 
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 17, Glassman fails to disclose wherein the tampon pledget has an average absorbency rate that is greater than about 0.322 g/g/sec between 2 and 5 seconds of a GATS test, wherein at least ten samples of said tampon pledget have been measured to determine said average absorbency rate..
However, based on the similarities of Mathews and the adjusted length, width and weight of the bottom pad and the top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an average absorbency rate that is greater than about 0.322 g/g/sec between 2 and 5 seconds of a GATS test. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absorbency rate greater than about 0.322 g/g/sec between 2 and 5 seconds of a GATS test. Doing so provides a suitable tampon pledget that quickly absorbs fluid. 
Further, the limitation “wherein at least ten samples of said tampon pledget have been measured to determine said average absorbency rate” does not bear significant patentable weight as it relates to the process. Measuring the absorbency rate several times would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to achieve more accurate measurements. 
Regarding claim 18, the bottom pad and the top pad of having the adjusted length and width of Glassman discussed above would provide the at least one bottom 
Regarding claim 19, Glassman fails to disclose wherein after formation, said tampon pledget has an absorbent capacity between about 4.10 g/g and about 4.82 g/g.
However, based on the similarities of Mathews and the adjusted length, width and weight of the bottom pad and top pad of Glassman, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the tampon pledget to have an absorbent capacity between about 4.10 g/g and about 4.82 g/g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absorbent capacity between about 4.10 g/g and about 4.82 g/g. Doing so would provide a tampon pledget of a suitable absorbent capacity sufficient for absorbing fluid. 
Regarding claims 21 and 22, while Glassman fails to disclose that the at least one bottom pad has a weight of 1.26 g and the at least one top pad has a weight of 1.01 g, the weight of the top pad and the bottom pad are result effective variables that can be optimized as they affect the absorbency of the tampon pledget (see MPEP §2144.05.II.B.), as discussed above in claim 1 and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom pad such that it has a weight of 1.26 g and the top pad such that it has a weight of about 1.01 g as doing so would provide a tampon pledget with an absorbency suitable for absorbing a desired amount of fluid. 
Regarding claim 23, Glassman fails to disclose said viscose rayon fibers of said at least one top pad are 40% multilobal viscose rayon fibers. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscose rayon fibers of the at least one top pad of Glassman in view of Mathews such that they are 40% multilobal viscose rayon fibers as taught by Mathews. Doing so meets the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22). 
Regarding claim 24, Glassman fails to disclose said viscose rayon fibers of said at least one top pad are 60% staple viscose rayon fibers. 
Mathews further teaches that the pledget comprises 60% staple viscose rayon fibers (page 9, ln. 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least the viscose rayon fibers of the top pad of Glassman in view of Mathews such that they are 60% staple rayon viscose fibers. Viscose rayon staple fibers are known in the art as suitable fibers for use in an absorbent article (Mathews, page 3, lines 17-20).    
Regarding claim 25, Glassman fails to disclose aid at least one bottom pad consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers. 
Mathews further teaches that the pledget consists essentially of a blend of staple viscose rayon fibers and multilobal viscose rayon fibers (page 4, ln. 1-5, page 3, lines 17-20). 
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 26, Glassman fails to disclose said at least one bottom pad consists essentially of multilobal viscose rayon fibers. 
Mathews further teaches that the pledget consists essentially of multilobal viscose rayon fibers (page 9, ln. 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one bottom pad of Glassman in view of Mathews such that it consists essentially of multilobal viscose rayon fibers.  Multilobal viscose fibers allow the article to meet the demand for fibers having higher absorbency (Mathews, page 1, lines 21-22).

Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman in view of Mathews, as applied to claim 1 above, and further in view of Rejai (US Pat. No.: 5,389,067).
Regarding claims 4 and 20, Glassman in view of Mathews fail to teach that after formation, said tampon pledget has an ejection force between about 11.46 oz and about 20.27 oz. 
Rejai teaches (fig. 2) an analogous tampon pledget (40) in the same field of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tampon pledget of Glassman in view of Mathews such that it has an ejection force between about 11.46 oz. and about 20.27 oz. as taught by Rejai. Doing so provides a pledget with an ejection force that allows the pledget to be conveniently discharged (Rejai, col. 8, ln. 18-20). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabell (US Pat. No.: 2,499,414) teaches a tampon pledget with a cross-pad configuration. Costa (Pub. No.: US 2003/0229328 A1) teaches a tampon pledget comprising viscose rayon fiber. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781